 THE AMERICAN LEAGUEThe American League of Professional Baseball ClubsandThe Major League Umpires Association, Inc.Case 1-CA-6581March 31, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn November 17, 1970, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedin the alleged unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counselfiled exceptions to the Trial Examiner's Decision withsupporting briefs, and the Respondent also filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner. Pursuant to acharge filed on January 8, 1969, by the Association ofNationalBaseballLeagueUmpires-Independent,' acomplaint issued on March 26, 1970, alleging that onSeptember 16, 1968, Respondent discharged umpiresAlexander Salerno and William T. Valentine, Jr., becauseof their activities on behalf of the Charging Party or otherconcerted activities thereby violating Section 8(a)(3) and (1)IAfter the filing of the charge the Charging Party changed its name,and the caption set forth above has been amended to reflect the change541of the Act. In its answer Respondent denies the commissionof any unfair labor practices.A hearing was held before me in Boston, Massachusetts,on 9 days between July 7 and 24, 1970. At the close of thehearing the parties waived oral argument and were givenleave to file briefs which have been received from theGeneral Counsel and Respondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTDuring the year 1968 Respondent was a nonprofitmembership association of 10 member baseball clubslocated in eight States and the District of Columbia. In1969Respondent expanded to include two additionalbaseball clubs located in two additional States. Respondentmaintains its principal office and place of business inBoston,Massachusetts, and is engaged in the business ofstaging baseball exhibitions at the locations of its memberclubs. In the course and conduct of its operations duringthe year 1969 as a result of baseball games engaged in byitsmembers Respondent received revenue in excess of $3million from national radio and television companies,revenue in excess of $1 million from gate receipts, andrevenue in excess of $500,000 from concession sales.During the same period Respondent expended in excess of$500,000 in connection with the operation of its staff ofumpires, including expenditures for salaries and travel; inexcess of $500,000 for the purchase of equipment andsupplies, a substantial portion of which was made throughinterstatecommerce; and in excess of $400,000 forinterstate travel. During 1969 Respondent's member clubsindividuallyderived from local radio and televisioncontracts an average of $900,000 in revenue, and expendedin excess of $1 million for operating expenses of affiliatedminor league clubs, most of which are located in Statesother than the States where the member clubs are located. Ifind that Respondent is an employer engaged in commercewithin the meaning of the Act and that assertion ofjurisdiction is herein warranted.2II.THE LABOR ORGANIZATION INVOLVEDIn its answer Respondent denies that the Association ofNational Baseball League Umpires---Independent, nowcalled The Major League Umpires Association, Inc., andhereinafter referred to as the Association, is a labororganization within the meaning of Section 2(5) of the Acton the ground that the umpires who participate in theAssociation are supervisors within the meaning of Section2(11) of the Act. This contention was before the Board inThe American League of Professional Baseball Clubs,180NLRB No. 30, in which the Board found that umpires arenot supervisors and that the Association is a labororganizationwithin the meaning of the Act. AlthoughRespondent wishes to preserve this point for possibleargument in any later stages of this proceeding, it relies302The American League of Professional Baseball Clubs,180 NLRB No189 NLRB No 85 542DECISIONSOF NATIONALLABOR RELATIONS BOARDprincipally on the record made in the previous case insupport of its contention, and, in essence, acknowledgesthat I am bound by the Board's decision in the earlier caseAccordingly, I find that the umpires who participate in theAssociation are employees within the meaning of the Actand that the Charging Party is a labor organization withinthe meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionRespondent American League and its counterpart, theNational League, employ separate staffs of men who serveas umpiresatallbaseball games played between thememberbaseball teams within the two Leagues during theregular baseball season. Umpiring duties atinterleaguegames,the All-Stargame, and the World Series are sharedequally by umpires from the two staffs upon assignment bythe respective Leagues.In 1963 the umpires employed by the National Leagueorganized themselves into The Association of NationalBaseballLeague Umpires-Independent.Sincelate 1963the National League has recognized and bargained with theAssociation as the representative of its umpires. In 1965,some American League umpires discussed formation of anassociation,but the matter was not pursued at that time.However, in 1966 and 1967, the American League umpiresdid engage in some group efforts to secure better wages andconditions of employment.During the year 1968, the American League consisted of10 member clubs, and the League employed 20 umpireswho were assigned to five crews of four men each. Inaddition,recentlyretiredumpire John Stevens wasemployed by the League on a per diem basis to relieveregular umpiresfor brief vacations during the playingseasonand for absences due to illness or other personalreasons.Stevenswas not considered a member of theregular umpiring staff.Within each crew the members were designated as a crewchief and number 2,3, and 4 men. During the 1968 seasonthe five crew chiefs were James Honochick, Henry Soar,Larry Napp, John Flaherty, and Edward Runge, the fivemostseniorumpires.3 The remaining umpires at the start ofthe season in order of length of service were Nestor Chylak,Frank Umont, John Rice, Robert Stewart, Cal Drummond,William Kinnamon, Alexander Salerno, William Valentine,William Haller, Louis Di Muro, James Odam, EmmettAshford, Jerry Neudecker, Martin Springstead, and RussellGoetz. Salerno and Valentine had been American Leagueumpires since1961 and 1963, respectively, and each had anumber of years of experience as a minor league umpirebefore elevation to the American League. The assignmentsof umpires to crews as number 2, 3, and 4 men followedoverall seniority within the list, except that Salerno wasassignedasanumber 2 man, while Kinnamon and3Apart from Respondent's general contention that all umpires aresupervisors within the meaning of the Act, there is no contention that thecrew chiefs had any supervisory authority over other crew members4Kinnamon, however, had returned to the minor leagues for part of oneseason after entering the American League5Although Salerno,Valentine, and Cronin, in testifying to theirtelephone conversations on September 16, did not indicate that Cronin toldDrummond, who entered the League a year before Salerno,were assigned as number 3 men.4 The crews traveledextensivelyduring the course of the playing season,remaining at a single city for from one to three series ofgames between the home team and visiting teams.During the 1968 season, the umpiring staff wassupervised by Cal Hubbard who reported directly toAmerican League President Joseph Cronin. Cromn andHubbard worked out of the League office in Boston.At the start of the 1968 season, Salerno was assigned toNapp's crew, and Valentine was assigned to Honochick'screw. However, on June 10, upon returning from a 1-weekvacation, Salerno was reassigned to Honochick's crew, andUmont was transferred from that crew to Napp's crew.From then until September 2, Salerno and Valentineremained together on Honochick's crew along withAshford, the number 4 man on the crew. On September 2,Salerno and Ashford were interchanged with Rice andOdom on Runge's crew and remained with that crew untilSeptember 15.During the summer at some time after Salerno joinedHonochick's crew, he and Valentine discussed the desirabil-ity of organizing the umpires for purposes of representa-tion.Salerno and, to some extent, Valentine spoke withother umpires about this matter during the course of thesummer In mid-July, Salerno and Valentine met withWayne Hooper, a lawyer, in Oakland, California, to discussorganization and, following their meeting, Hooper sentletters to the crew chiefs for the purpose of exploring theinterest of the other umpires in organizing. On September12,Salerno attended a meeting of the Association inChicago and requested the Association to admit theAmerican League umpires to membership and representthem.The Association agreed to accept the AmericanLeague umpires as members on condition that all agreed toloin. 'On September 13 Salerno obtained blank letters ofintent to join the Association from its attorney, obtainedsignatures from Honochick and Ashford, and mailed copiesof the letter to the other crew chiefs to be signed by themand the members of their crews. Salerno also telephonedthe crew chiefs to tell them that the letters were being sent.Salerno was scheduled to rejoin Honochick's crew inCleveland for a series of games starting there on September17.However, on the morning of September 16, CronintelephonedSalerno and Valentine in Cleveland andnotified them that he had decided not to renew theircontracts as umpires for the next season because they werenot competent or good umpires. Cronin told them that hewould send them the remainder of their salaries and 30days' severance pay and that he would keep their medicalinsurance in force until early the next year. Salerno andValentine did not work as American League umpires forthe remaining 2 weeks of the season or thereafter.5On November 1 the Association attorney wrote Croninadvising him that a majority of the American LeagueSalerno and Valentine in so many words that they were not expected towork out the remainder of the season, it appears that all understood it tobe Cronin's intention that they stop work immediately, and Cronin andHubbard made arrangements the same day to replace them with twoumpires whose contracts had been purchased previously from a minorleague and who had been on option to the minor league. THE AMERICAN LEAGUEumpires had joined the Association and requestingnegotiationson their behalf. On November 21, afterreceiving evidence of the wishes of the umpires from theAssociation pursuant to his request, Cronin agreed to meetwith the Association. Since then the Respondent hasrecognized and bargained with the Association as repre-sentative of the umpires.The General Counsel concedes that there is no directevidence that Respondent's officials had knowledge of theorganizing activities of Salerno and Valentine, but contendsthat there is substantial circumstantial evidence from whichthat knowledge may and should be inferred.The General Counsel contends thatthe reasonsadvancedfor the termination of Salerno and Valentine were pretextsand that the true reason for their discharge was that theywere instrumental in initiating the organizational activityamong the American League umpires, which culminated inSalerno's attendance at the Association meeting and hismailing of the letters of intent only a few days before theywere terminated. In support the General Counsel arguesthat outright discharges of umpires during a playing seasonwas unprecedented, that the discharges occurred precipi-tately and without warning, that Salerno and Valentinewere qualified, competent, and experienced umpires, soregarded by their fellow umpires and others in baseball,and that Respondent had displayed animus againstcollective action by the umpires on an earlier occasion in1967.Respondent denies that any of its officers or agents hadknowledge of the organizing activity among its umpiresduring 1968 until shortly after the discharges when theyread news reports of a press conference held by Salerno andValentine on September 17.Respondent contends that the evidence shows that on thebasisof certain incidents and reports from personsassociated with baseball, Cronin and Hubbard reached theconclusion that Salerno and Valentine did not have theproper temperament and attitude while on the playing field,that Cronin and Hubbard decided in July that Salerno andValentine should no longer be retained after Hubbardvisited Oakland in mid-July to observe and talk with them,that the decision could not be implemented at that timewithout causing disruption to the minor league umpiringstaffs, that the intention to discharge Salerno and Valentinewas communicated to owner Tom Yawkey of the BostonRed Sox in August, and that the decision was implementedon September 16 because of the need to designateAmerican League umpires for the World Series for whichSalerno would otherwise have been in line in accord withhis seniority. Respondent also contends that the organizingactivitydid not begin until after Hubbard's visit toOakland, that Valentine did not play any significant role init,and that Respondent entertained no animus againstorganization by the umpires.BActivity of the Umpires Before 1968During 1965 some of the American League umpiresdiscussed among themselves the formation of an associa-6Neither Salerno nor Valentine was among the five on the committeerEach year the League and each umpire executed a uniform umpire'scontract in a standard form prepared by the League which set forth terms543tion of American League umpires. Hubbard, Respondent'ssupervisor of umpires,was informed of these discussions.Although interest was expressed by some of the umpires, noassociation was formed. However, in August 1965, most oftheAmerican League umpires met and appointed acommittee of five senior umpires6 to meet with RespondentPresident Cronin to discuss some 19 items that were ofinterestto theumpires, including salaries, insurance,pensions, and expenses. Shortly thereafter the committeemet with Cronin, gave him a copy of the minutes of theearliermeeting of the umpires,and discussed the list ofitems with him. Appearing in the minutes given to Croninwas the following: "It was agreed that this was not anorganized attempt to form a union-this was merely a gettogether by the umpires to better the existing conditionsunder which we work." The minutes listed all the items theumpires wished to discuss and noted that "The NationalLeague now enjoys all the items indicated."Cronin and the committee discussed all the items on thelist.With respect to requests for a minimum salary of$7,000 and for an increase in the maximum salary paidumpires, Cronin took the position that salaries were apersonal matter between him and the individual umpiresand would not be discussed. Cronin told the umpires thathe would take most of the other items under consideration.The committee did not meet with Cronin again, but, inJanuary 1966, there was a regular annual meeting of theumpires with League officials Such meetings are held eachyear in advance of the spring training season for discussionof rule changes and interpretations and instructions for theumpires for the coming year. At the 1966 meeting Cronininformed the umpires that a number of their requests hadbeen acted upon favorably, including those relating topensions, insurance, and expense allowances. With respectto salaries, Cronin adhered to the position he took at hismeeting with the committee.In January 1967, the annual meeting of the umpires withLeague officials was held in Boston. Before this meeting,the annual umpires' contracts had been sent to them, hadbeen signed by them, and had been returned to Cronin.7 Anumber of the umpires had sent letters to Cronin with theirsigned contracts expressing appreciation for salary increas-es which Cronin had granted them in their new contracts.During the meeting, Hubbard told Cronin that theumpires had some matters they wanted to raise. Croninassented, and Honochick asked a question about pensions.Cronin stated that he was not prepared to discuss pensionsat that time and asked what else they wanted to discuss.Honochick mentioned salaries and called upon Kinnamonto speak on the subject. Kinnamon told Cronin that theNational League umpires were making more money thanthey were and referred to a National League umpire withless seniority thanKinnamon who was making moremoney. Kinnamon claimed to have seen the contract of theNational League umpire. Cronin questioned Kinnamon asto his length of service and then asked if he had a copy ofthe National League umpires contract. Kinnamon said thathe did not. Cronin then told Kinnamon not to tell him whatand conditions of employment,including the umpire's salary for thecoming baseball season 544DECISIONS OF NATIONALLABOR RELATIONS BOARDthe National League umpires gotunlesshe could prove thefactsto him.8 Cronin become angry, characterized theumpires with an obscene epithet,9 accused the umpires ofbeing ungrateful, reiterated his position thatsalaries were apersonal matter between him and the individual umpires,and, as Cronin put it, blew off steam.After a few minutes Cronin apologized for becomingangry.10 Runge then stated that he would soon reach themandatory retirement age of 55 and asked if the mandatoryretirement policy would continue as he would like to startlooking for a job in that event. Cronin told him that heshould look for ajob.There is no other evidence of any discussion of workingconditions with Cronin by the umpires as a group at theirinitiative or of organizational activity by them before thestart of the 1968 playing season.C.The Efforts To Organize the American LeagueUmpires During the Summer of19681.The activity of Salerno and Valentine beforeJuly 17During the summer of 1968, a new effort was started toorganize theAmerican League umpires. There is noquestion that Salerno played a central role in the organizingeffort.What is in dispute is the extent of Valentine's role,the time when the organizing activity began, and the extenttowhich the activities of Salerno and Valentine werecommunicated to others.Both Salerno and Valentine testified that they initiallydiscussed the desirability of organizing between themselvesshortly after Salerno joined Honochick's crew in Clevelandand that during Salerno's first week with the crew theymade telephone calls to other umpires in other cities todiscuss the matter with them. Although both testified thatthey spoke to a number of umpires,it isnot entirely clearfrom their testimony when they called all the umpiresnamed or which of them spoke during the calls.But it isclear that both claimed that during the first week of theirdiscussions one or both of them called all the other crewchiefs, and that they called other umpires about organizingbetween June 10 and July 17, when they met with AttorneyHooper in Oakland to discuss organizing with him.Of the crew chiefs, other than Honochick, Flahertytestified that the first call he received from Salerno relatedto Hooper and occurred in July. Runge testified that hespoke with Salerno several times during July and Augustand was not asked if he spoke to Salerno earlier than that.He had no recollection of talking to Valentine at all about8Although several umpires and Cronin testified to varying versions ofthe exchange between Kinnamon and Cronin,Spnngstead,a rebuttalwitness,impressed me as having a more complete and accurate recollectionofwhat was said than the other witnesses, and I have relied on histestimony in making these findings9Valentine, Salerno, and Napp testified that Cronin used a particularepithet, and were corroborated by Di Muro and Springstead, who testifiedthat Cronin used that epithet or one like it Rice testified that Cronin sworebut that he could not remember what term Cronin used although to thebest of his knowledge he did not use the epithet attributed to him byValentine, Salerno, and Napp Haller testified that he could not rememberwhether Cronin swore or what words he used Runge testified that Croninused profanity but could not remember the exact words Cronin testifiedthat he did not use any obscenities, and that the word attributed to him byorganizingduring 1968. Napp, however, testified thatSalerno had told him they wanted to organize beforeHooper's name entered the picture. Soar did not testify.Of the other umpires on other crews who testified, Haller,a member of Napp's crew,testifiedthat starting in June hespokewith Salerno and Valentine about organizing,although more with Salerno, who was a close friend, thanwith Valentine.Rice,a memberof Runge's crew, testifiedthat he spoke to Salerno while in Runge's hotel room, butdescribed the firstcall asrelating to Hooper.ii Stewart, DiMuro, and Springstead,allmembersof Flaherty's crew,testified.Di Muro and Stewart denied that they receivedany calls from Salerno and Valentine, and Stewart deniedthat he knew anything of their union activities until afterthey were discharged. Spnngstead, a rebuttal witness forthe General Counsel, testifiedthat he received a number ofcalls and that there werediscussionsof the organizingactivityamong the members of his crew. However,Springstead also testified that he did not speak withValentine aboutorganizinguntilafterHooper's nameentered the picture. He also testified that he was a friend ofValentine's and spoke to him by telephone earlier than July17, but not aboutorganizing.Honochick and Ashford, the two remaining members ofthe crew in which Salerno and Valentine served, testifiedthat neither Salerno nor Valentine spoke to them aboutorganizing during the month of June. Honochick, who wason vacation duringSalerno'sfirstweek with the crew,testified that Salerno first raised the matter with him inOakland shortly before Salerno met with Hooper, and thatHonochick never discussed it with Valentine. Ashfordtestified that he first heard of it just before Salerno visitedHooper. Salerno and Valentine both testified that theypurposely refrained from discussing organizing withAshford until September, but Valentine also testified thatHooper might have been discussed with Ashford, and bothtestified that they spoke with Honochick about their desireto organize the umpires.Without attempting to resolve in detail all of the conflictsin this testimony, the picture which clearlyemergesis that,untilshortly before Salerno and Valentine met with Hooperin July, discussion of organizing was limited. I am inclinedto credit Salerno and Valentine that they discussed thematter betweenthemselves,and I credit Salerno's testimo-ny and that of Haller and Napp thatSalernodiscussedorganizingwithNapp and Haller before he went toOakland in July.12 However, I find further that theevidence fails to show other organizational activity bySalerno and Valentine before they visited Oakland in July,Valentine,Salerno,and Napp was not in his vocabulary Although there issome doubtas to the exactword used by Cronin, I am persuaded by thetestimony as a whole,and particularly that of Di Moro, that Cronin usedthe epithet attributedto him by Valentine, Salerno,and Napp, or onesubstantiallysimilar to itioCronin sotestified asdid NappAlthoughDi Muro andSpringsteadreplied negativelywhen asked whetherCronin apologizedfor the languagehe used,the testimonythat Cronin apologizedfor becoming angry is notcontradicted and is creditediiRice also testified that he met Salerno in Detroit at one point beforethis,but it is far from clear from his testimony whether organizing wasmentioned at that timeiz i note in this regard that,before his transfer to Honochick's crew,Salerno was a member ofNapp's crew THE AMERICAN LEAGUEas the testimony that Salerno and Valentine spoke to otherumpires during this period is at best unclear, largelycontradicted, and completely uncorroborated.132.The activity of Salerno and Valentine fromJuly 17 through AugustThe Honochick crew went to Oakland for games playedthere from July I I through 18, immediately after a 3-daybreak in the schedule for the All-Star game. Hubbard alsowent to Oakland following the All-Star game and remainedthere until Sunday, July 14. While there, he stayed at thesame hotel as the crew, visited the ball park, and spent sometime with crew members away from the ball park. On theafternoon of July I I or 12, Hubbard had a conversationwith Salerno and Valentine in the hotel coffee shop.Ashford joined them toward the end of the conversation.Although the testimony is in dispute as to whether Hubbardspoke to them at that time about changing their attitudeand behavior on the playing field, it is undisputed thatduring the conversation Salerno and Valentine complainedabout Ashford and about their belief Cronin failed to backup the umpires in their actions on the field, that Hubbardtold them that if they didn't like it they could quit, and thatno mention was made of organizing by the umpires.On July 17, Valentine and Salerno met attorney WayneHooper at a businessmen's health club to discuss with himtheir desire to organize the umpires. Valentine was referredto Hooper by a local restaurant owner, Boots Erb, whoserestaurantValentine visited frequently and with whomValentine had discussed his interest in the organization ofthe umpires. Erb suggested that they see Hooper because hehad represented some professional football players incontract negotiations, and Erb arranged for the meeting. Attheir meeting, Salerno, Valentine, and Hooper decided thatHooper should send out a letter to the crew chiefs, and theyarranged for Salerno to meet further with Hooper thefollowingmorning.The next morning Salerno andHonochick, but not Valentine, went to Hooper's office anddiscussed further the contents of the letter.14On July 23, Hooper sent his letter to the crew chiefs inwhich he stated that he had been consulted by certainumpires, without naming them, concerning the advisabilityof forming an association of the umpires for purposes ofcollective bargaining. He stated further that he had beenasked to contact each crew through one of its members toassist him in determining if the individual umpires wereinterested in such an association. Hooper asked the crew13 In making this finding, I note Springstead's testimony that, althoughhe spoke with Valentine as a friend before Valentine went to Oakland inJuly, Valentine did not mention organizing to him until Hooper came intothe picture14Honochick testified that on the day they visited Hooper a day gamewas played and that he believed it was July 15 However, Valentinetestified that his meeting with Hooper was on July 17 and I note that theschedule called for a day game on July 18 1 have accepted Valentine'stestimony as to the time of the meetings15Valentine testified that he participated in these callsFlahertyanswered affirmatively when asked if he received calls from Salerno andValentine, but also testified that the first call he received was from Salernotelling him that Hooper would be in touch with him and asking him tomeet with Hooper Runge testified that he recieved a similar call fromSalerno but that Salerno did not indicate whether anyone else working withhim, and he did not recall talking to Valentine Napp testified that he545chiefs to ascertain the interest of the others in their crewsand to advise him, stating that all replies would be keptconfidential. Hooper closed by expressing the hope that theumpires could meet with him at World Series time todiscuss the proposed organization in detail.After hismeetingswith Hooper, Salerno telephoned thecrew chiefs to inform them of what had happened, to tellthem they would receive a letter from Hooper, and to askthem to meet with Hooper when they next visitedOakland.i5Napp and the others in his crew met with Hooper whenthey were next in Oakland. According to Napp, Hoopermentioned that Salerno and Valentine had contacted him.Flaherty did not meet with Hooper, but telephoned Hooperwhen he was in Oakland. Flaherty also read the letter fromHooper to the other members in his crew.is It is not clearwhether Runge and Soar, the other crew chiefs, met with orcontacted Hooper, but Runge showed Hooper's letter to theothers in his crew.During the remainder of July and August, Salerno, and tosome extent Valentine, from time to time spoke further withother umpires about the formation of an association. Mostof the umpires who testified agreed that Salerno had spokenwith them or others in their crews about the matter. Withrespect to Valentine, there is conflict as to the extent towhich he made calls to other umpires. Flaherty testifiedthat he received only two calls, both of which were fromSalerno.17 Runge did not recall talking to Valentine, andtestified that he recalled no one other than Salerno whocalled him about organizing. He testified that Salerno didnot indicate to him whether anyone else was working withhim. Rice testified that he only spoke with Salerno andValentine during calls made by them to Runge, and histestimonyis lessthan certain as to Valentine's participationin the calls. Stewart denied receiving calls from either man,as did Di Muro, although Di Muro testified that Flahertytold him of receiving calls from Salerno after Salerno metwithHooper and after Salerno attended the NationalLeague umpires meeting. Springstead, who along with DiMuro and Stewart constituted Flaherty's crew, testified thaton four or five occasions during July and August he spokewithValentine about organizing.He testified that theformation of an association was also a frequent topic ofdiscussion among the others in his crew and that others inthe crew expressed annoyance at Salerno and Valentine fortaking it upon themselves to get things started withoutconsulting others. Haller and Napp testified that they spokerecieved a letter from Salerno concerning the meeting with Hooper Rice,who was on Runge's crew, testified that he was in Runge's room whenSalerno and Valentine called Runge to tell him about Hooper Rice spokeon the phone during the call He could not recall whether he spoke to bothSalerno and Valentine but recalled speaking with SalernoWhile Valentinemay have been present when Salerno called the crew chiefs, I find theevidence insufficient to establish that he spoke with the crew chiefs duringthe callsIsAlthough Stewart denied any knowledge of attempts to form anassociation until after the discharges, he conceded that Flaherty had readHooper's letter to the crew17While Flaherty initially testified that the second call came fromSalerno or Valentine,he later indentified the caller as Salerno, and it isclear that he was referring to a call made by Salerno on September 13 afterhe attended the National League umpires meeting 546DECISIONSOF NATIONALLABOR RELATIONS BOARDto both Salerno and Valentine about organizing during thisperiod.Ifind that, after the meeting with Hooper, Valentinespoke with Napp and Haller about organizing, and I ammore impressed with Springstead's testimony than that ofStewart, whose denial of knowledge of any organizationalactivity was incredible in the face of his awareness of theHooper letter. I find, as Springstead testified, that Valentinecalled him about the formation of an association and thatthe members of his crew discussed the role of Salerno andValentine in initiating the organizational effort. DespiteHonochick's denial that he discussed organizing withValentine at any time, I also find it highly unlikely that hedid not at least learn that Valentine had joined Salerno inmeetingHooper on the night before Honochick andSalerno met with Hooper.3.Salerno's attendance at the Association meetingand his activities thereafterTheAssociationofNationalBaseballLeagueUmpires-Independent was scheduled to hold an annualmeeting in Chicago on September 12 Before that meeting,Salerno contacted a member of its board of directors anditsattorney and received permission to attend. Salernoinformed other umpires of his plans and inquired of themwhether they wanted him to proceed. They indicated theirsupport, and Salerno went to the meeting.According to Salerno and Valentine, at the time Salernomade his plans, they were working together and bothplanned to attend the meeting. However, Salerno was thenreassigned to Runge's crew and they were separated.Because Valentine was scheduled to umpire a night game inAnaheim, California, on the day before the meeting, itwould have been necessary for him to travel all night toattend the meeting, and he decided not to go.18 Salernothen asked Drummond to accompany him, but Drummondbecame ill and could not go. Salerno also suggested thatNapp accompany him, but Napp declined, and Salernoattended themeeting unaccompanied by any otherAmerican League umpire.At the meeting Salerno told the National League umpiresthat he was there on behalf of the American Leagueumpires who wanted to join the Association and berepresented by their attorney, Reynolds. The NationalLeague umpires unanimously agreed to admit the Amen-can League umpires to the Association on the conditionthat all the American League umpires indicate their intentto join the Association.On September 13, the following day, Reynolds preparedblank letters of intent for the American League umpires tosign. Salerno, who remained in Chicago to umpire a three-game series as a member of Runge's crew, obtained lettersfrom Reynolds during the afternoon. That evening Salerno18There is no evidence that any umpire, other than Salerno, knew ofValentine's plans to attend the Association meeting with Salerno However,Springstead's testimony indicates that the members of his crew attributedthe initiative in approaching the Association to Salerno and Valentine19Although Stevens placed this conversation 2 days later, he concededthat, during his stay in Chicago and before the discharges, Runge spoke tohim about the organizational activity I have credited Salerno and Rungeas to the time of Runge's conversation with Stevens Among other things, itseems likely that it occurred on the same day that Salerno brought thetook two copies of the letter to the ball park where a nightgame was to be played. Before the game in the dressingroom, Salerno gave them to Runge and Ashford, who wasalso temporarily with Runge's crew, and asked them tosign.Both signed letters although they postdated them,stating that they did not want it to appear that they hadbeen the first to sign. The fourth member of the crew thatnight was Stevens, who was substituting for Drummond.Salerno did not ask him to sign a letter because he did notconsider Stevens a regular umpire. However, during thecourse of the game, between innings, Salerno suggested toRunge that he give Stevens some idea of what was going onso that he wouldn't feel left out. Runge spoke to Stevens,and reported back to Salerno that he had filled Stevens in.19Runge's testimony is not specific as to what he said toStevens, and Stevens' testimony is uncontradicted that in abrief conversation between innings Runge merely men-tioned that the American League umpires were going tojoin the National League umpires' Association and did notname Salerno or Valentine. However, Stevens alsoconceded that he learned that Salerno attended theAssociation meeting.Following the game on the night of September 13,Salerno returned to his hotel and made arrangements totransmit the letters of intent to the other umpires. AsFlaherty's crew was scheduled to follow Runge's crew intoChicago for a series starting on September 17, Salerno putfour letters in an envelope addressed to Di Muro, a memberof Flaherty's crew, and left it for Di Muro at the desk of thePick-Congress Hotel, where Salerno was staying.20 Salernomailed the other letters to the remaining crew chiefs,finishing his work on them some time in the early hours ofthe morning of September 14 and depositing them in themail at that time. In addition, Salerno contacted theremaining crew chiefs or members of their crews bytelephone and told them that the letters were on the wayand were to be signed by the umpires and returned toReynolds as soon as possible 21On Sunday, September 15, after a day game, Salerno leftChicago to rejoin the Honochick crew in Cleveland.Stevens testified that Salerno shared a cab with him to theairport and that they flew together as far as Clevelandwhere Salerno left the plane with Stevens continuing toPhiladelphia.According to Stevens while they weretogether Salerno asked him if Runge had talked to himabout joining the Association. Stevens said that Runge hadbut that he didn't think it would involve him. He testifiedthat Salerno replied "The way they talk it will," and thatthey did not talk further about the matter. Salerno did nottestifyconcerning this conversation, and there is noevidence that any mention was made of the role ofValentine in the organizational activity.On the following morning, Cronin telephoned Salernoletters to the ball park, and, despite the fact that the letters signed byRunge and Ashford were postdated, Runge concurred in the date testifiedto by Salerno, and Ashford, a witnessfor Respondent, did not dispute it20 Salerno left the letters in Di Muro's name because Flaherty stayed atanother hotel21There is some conflict between the testimony of Salerno, Di Muro,and Flaherty as to whom Salerno contactedin theFlaherty crew, but it isclear that he telephoned someone on the Flaherty crew THE AMERICAN LEAGUE547and Valentine, both of whom were in Cleveland, andnotified them of their terminations.D.Respondent's Knowledge of the OrganizingActivityNone of the umpires who appeared as witnesses testifiedthat they mentioned the organizational activities to Cronin,Hubbard, or any American League official. Salerno andValentine testified that they attempted to keep theiractivities from coming to the notice of League officials, andthat, in addition, until September 13 they did not mentiontheir activities to Ashford, who was a member of theHonochick crew, in furtherance of that attempt. Otherumpires indicated they also sought to keep knowledge ofthe organizational activity from League officials.22Salerno and Valentine testified that in addition to otherumpires, they spoke with a number of persons notconnected with organized baseball about their desire toorganize the umpires. These persons included attorneys,personal friends, a broadcaster, and a sportswriter. None ofthem appearedaswitnessesbeforeme, and there is noevidence that any of them ever communicated what Salernoand Valentine told them to any League official or any oneelse.There is also no evidence that the broadcaster orsportswriterbroadcastorpublished any informationconcerning the organizational activity of the umpiresbefore Salerno and Valentine were discharged.Valentine also testified that he spoke about the organiza-tional activities to various persons associated with Ameri-can League baseball clubs. Valentine named I I players andcoaches and I manager, Eddie Stanky, then manager of theChicago White Sox.23 Of those named by Valentine, onlyStanky appeared as a witness, and he was not questionedabout whether Valentine spoke to him or whether he spoketo anyone else about the activities of the umpires. There isno evidence that any of the persons named by Valentinetransmitted any information to League officials or anyoneelse.Stevens who concededly learned of Salerno's attendanceat the Association meeting testified that he did not talk withCronin or Hubbard or anyone else in the American Leagueoffice between the time he gained that information and thetime of the terminations of Salerno and Valentine.Cronin and Hubbard testified that they first heard of theefforts to organize the American League umpires a fewdays after the terminations of Salerno and Valentine whenthey read reports of a press conference held by Salerno andValentine at thattime.They denied any knowledge oforganizational activity in general or of activity by Salernoand Valentine in particular before that time.Cronin conceded that from time to time he receivedreports concerning umpires from various persons in and outof baseball and had discussions about baseball with manypeople.However, he testified that the matter of union22Napp testified that he "wouldn't let any cat out of the bag," andothers indicated a similar desire by the firm manner in which they deniedgiving League officials information concerning the organizational activity23On cross-examination, Valentine was questioned as to his failure toname any of these persons in a depostion he gave in connection withanother proceeding Valentine explained that he had not understood thequestion asked him at that time as relating to persons associated withbaseballactivities nevercame up inthe reports and discussionsbefore Salerno and Valentinewere terminated.Cronin alsoconceded that fromtime to timeRespondent engaged paidoperatives to keep an eye on umpires. Cronin testified thatthishad been done to check out reports receivedconcerning places frequented by umpires or associationsmaintained by them. He denied, however, that anyone hadever been employed to watch union activities of umpires,and testified that, during1968, no onehad been employedby Respondent to watch umpires for any purpose.After initially testifying that he could not recall hiswhereabouts on September 12, Cronin thereafter testifiedthat he had gone to the Sheraton O'Hare Inn, near O'HareAirport, in Chicago on the afternoon of September I1 andremained there through September 12 for meetings of thetelevision and executivecommitteesof baseball. Thesemeetingswere attended by officials of the National League,representatives of some clubs in both Leagues, and theCommissioner and Secretaryof Baseball.Cronin deniedthat any mention of the meeting of the Association, whichwas held in Chicago on the same day, was made to him orthat there was anydiscussionof the organization ofAmencan League umpires while he was there. Cronintestified that he believed compensation of umpires for theWorld Series was discussed during the executive committeemetings,but that he recalled no other discussion of umpireswhile he was there.24Apart from testimony of Napp next described, there is noevidence that Cronin, Hubbard, or any other Leagueofficialquestioned any umpire about union activities ormade any attempt to learn of them. On cross-examinationby Respondent, Napp testified as follows:Q.Mr. Napp, during the year 1968 did you haveany discussions with Mr. Cronin or Mr. Hubbard oranyone else in the Amencan League office concerningthe organizationof an umpires association?A.No, I don't think so.Q.Well, you arecertain so, aren't you?A.Yuh. I don't know.Q.You are certain you had nodiscussions,aren'tyou, with Mr. Cromn or Mr. Hubbard or Mr. HolbrookorMr. Sullivan or anyone who is in the AmencanLeague Office in Boston?A.Saying that we weregoingto organize?Q.Right.A.Well, there is lots of times.Q.Did you have any discussions?Iwanta yes or noanswer.MR. KELLEHER: I object. I think the witnessshould be allowed to answer the question.MR. KARCH: The question is one phrased for ayes or no answer. If he wants to make an explanation,he can do so later.TRIAL EXAMINER: The question does ask for a24Cronintestifiedthat he didnot discusswith CharlesSegar, theSecretaryof Baseball,the assignment of Amencan League umpires for theWorld Series, although hetestifiedotherwise that before the Chicagomeetings Segarhad twicerequested the names of the umpires assigned totheWorld Series by Croninand that the timing of the terminations ofSalerno andValentine on September 16 was governedby the need to maketheWorld Seriesassignmentsfor whichSalerno would otherwise have beenin line. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDyes or no answer. I will permit the witness to explainafter he has answered it. There are a number of peoplecovered by this.THE WITNESS: He was going to ask me-you saidHubbard and Cronin? Hubbard, yes. Quite oftenHubbard asked me about it before 1967.Q.(By Mr. Karch) I mean in 1968.A.It is pretty hard for me to remember back twoyears what specific time he was talking to me about.Hubbard used to ask me quite a bit if we were going toorganize. Hubbard, yes. He would ask me are we goingto organize or have a meeting. Yes, he did ask me aboutthat.Q.Did you say anything in 1968 about Mr. Salernoor Valentine being involved in wanting to organize anumpires association to Mr. Cronin or Hubbard?A.Inever said that to them, No. I wouldn't let anycat out of the bag.Hubbard denied that he questioned any umpire aboutorganizational activity at any time from 1965 through 1968or at any other time. Although conceding that he knew ofthe umpires' meeting in 1965, he testified that he did notunderstand that those meetings concerned organizing aunion.Apart from the uniform denials that anyone mentionedorganizing activity to League officials, the evidence alsofails to show that any organizing activity or discussion tookplace in the presence of Hubbard, Cronin, or any otherLeague official. The evidence also fails to show more thancasual contacts between the umpires and League officialsother than Hubbard during the course of the playingseason. As for Hubbard, when the Boston team was playingat home, he usually remained in Boston, and made it apractive to go to the ball park each day. While there hevisited the umpires' dressing room before and sometimesafter games and watched the games from the stands. Whenthe Boston team was not at home, Hubbard traveled toother cities where games were played and paid similarattention to the games and umpiresWhen away fromBoston, Hubbard at least at times stayed in the same hotelsas some or all of the umpires and spent time with themaway from the ball park.E.Conclusions as to Respondent's Knowledge of theOrganizing ActivityThe General Counsel concedes that there is no directevidence that Respondent had knowledge of the organizingactivity of Salerno and Valentine, but contends that there issubstantialcircumstantialevidence from which suchknowledge can be properly inferred. In particular, theGeneral Counsel contends that a number of circumstancesin this case make it analogous to cases in which the Boardhas inferred an employer's knowledge of union activitiesfrom the small size of his plant. The General Counselcontends further that an inference of knowledge is furthersupported by evidence that Cronin admitted that heemployed paid informants to maintain surveillance over25Mook Weiss Meat Packing Company,160 NLRB 546, 549 See alsoKayser-Rosh Hosiery Co, Inc,166 NLRB 37225Wiese Plow Welding Co, Inc,123 NLRB 616, 61821 358 F 2d at 882umpires, that he normally received reports from others inand out of baseball about umpires, that Hubbardinterrogated Napp about the umpires' union activities, thatCronin, after first denying it, admitted his presence inChicago on the day of the National League umpires'meeting attended by Salerno, that Cronin had theopportunity to learn of the union activities from Stevensand other umpires, and that Salerno and Valentine weresimultaneously and abruptly discharged without priorwarning and for reasons that were pretexts.It is well settled that knowledge by the Respondent of thedischargees' union activity "is a prerequisite to a findingthat the discharges were made for that reason, and theGeneral Counsel has the burden of proving this knowledgebeyond mere suspicionor surmise." 25 It is also well settledthat an employer's knowledge of union activities may beinferred in appropriate circumstances in the absence of anydirect evidence of knowledge.26Whether or not the umpires may be deemed similar to theemployees of a small plant, the so-called small plantdoctrine cases provide a point of departure for discoveringthe standards against which to measure the evidence indetermining whether aninferenceof knowledge may bedrawn.Inconsidering two applications of the small plantdoctrine inN.LR B. v. Joseph Antell, Inc.,consolidatedwithN.L.R.B v. Malone Knitting Company,358 F.2d 880,the Court of Appeals for the First Circuit stated: 27[W ]e recognize [the small plant doctrine], to the extentthatwe do, not as a rubric, but only insofar as itfurnishes a logical basis for an inference. It could not beinferred, that because of the small number of employeesinAntell's storeitwasmore likely that there was anundetected informer present. If anything, the inferenceshould be the other way. The Board may have thoughthere that the leader of the decertification movementhad reported to the employer, but this should have beenamatter of inquiry, which was not made, not ofsuspicion. . . . Actually, the term small plant doctrineis quite misleading. The smallness of the plant, or staff,may bematerial,but only to the extent that it may beshown to have made it likely that the employer hadobserved the activityin question. . . .This can have noapplication to an off-hour, off-the-premises, meeting,which was all that was proved inAntell....To apply asmall plant rule in such circumstances would in effectput an entirely arbitrary burden on operators of smallestablishments-a burden that we could not support.[Emphasis supplied and citations omitted.]Thus, to the court, the key was not thesizeof the plantbut whether the circumstances, including the size of theplant,made it likely that the employer had observed unionactivity of a discharged employee.28 Decisionsof the Boardcontemporaneous with and afterAntellestablish that theBoard has accepted the view of the First Circuit and28 See alsoN L R B v Ace Comb Co,342 F 2d 841, 848 (C A 8),Dubin-HaskellLining Corp v N LR B375 F.2d 568 (C A4), cert denied393 U S 824,N LR B v Mid-State Sportswear, Inc,412 F 2d 537 (C A 5) THE AMERICAN LEAGUEdeclines to infer knowledge of union activity from the sizeof a plant alone.29 Instead, the Board looks further todetermine whether the union activities took place at timesand places which created an opportunity for the employerto observe them or whether the employer made statementsor engaged in conduct which made it likely that theemployer had gained knowledge of the union activities.30Examples of the latter are interrogation aimed at discover-ing the identity of union adherents, statementsagainstinterestafter the discharge, and statements by employerrepresentatives indicating knowledge of union activities.Specifically rejected by the court inAntellas a basis forfinding knowledgeisan inferencethat an employeeinformed the employer concerning the union activities.That, said the court, must be established through directinquiry and not by inference. Although in two cases,31 theBoard inferred that an informer identified union adherentsto employers, in bothcasesthere was direct evidence thatinformers who knew the identity of union adherents toldthe employer that his employees were engaged in unionactivities. In both cases the Board discredited denials thatthe informers had identified adherents, and inferred fromthe fact that they notified the employers of the unionactivitiesthat they did not stop short of identifying theunion activists.In no casesinceAntellhas the Boardinferred the presence of an informer without some evidencethat someone did in fact inform the employer at least as tothe existence of union activity among his employeesgenerallyHere,as the General Counsel acknowledges, apart fromthe size of the complement of umpires and the existence ofa single supervisor, the situation differs from the usualsmall plant. The umpires workin citiesscattered across theUnited States. Although one or another of the crews islocated in Boston for approximately half of the playingseason, it does not work at the League office, and visits ofthe umpires to the office are not routine. While Hubbardobserves umpires andis incontact with them both inBoston and on the road, of necessity he can be with onlyone crewat a time,and the other four crews functionwithout supervision present. Although Hubbard's contactswith umpires on the road iinclude contacts at hotels andrestaurants away from the ball park as well as during visitsto the umpires' dressing rooms, there is no evidence thatany organizational activity took place at any time whenHubbard was present. While there is some variation in thetestimony of the umpires as to their knowledge of theefforts ofSalernoand Valentine, their testimony is uniformthat they told no American League official of theorganizingactivity and it is apparent that all of them,includingSalerno and Valentine, desired thatinformationconcerning their organizing activity be kept from Leagueofficials29Saxon Paint Stores, Inc, et a!,160 NLRB 1757,Ralston PurinaCompany,166 NLRB 566, 570,Lakes Concrete Industries, Inc, eta!,172NLRB No 94,M S Plastics of Ohio,181 NLRB No 104, TXD at fn 3 SeealsoHadley Manufacturing Corporation,108 NLRB 1641, 165030Hesmer Foods, Inc,161NLRB 485, enfd 68 LRRM 2097 (C A 7),certdenied 391 U S 905,East Bay Rambler, Inc,168 NLRB 1000,TheCircle K Corporation,173 NLRB No 107,Howard Knit Products, Inc, 174NLRB No 68,BallardMotors,Inc, 179 NLRB No 48, andSanta FeDrillingCompany,180 NLRB No 160 and 183 NLRB No 44 In somecases, unlike the instant case, there is direct evidence of the employer's549Apart from the evidence of discussion of organizingamong the umpires, there is some evidence in the testimonyof Salerno and Valentine that they spoke to persons otherthan umpires about their organizational activity. Bothtestified to conversations with attorneys and others notcconnectedwith baseball, and Valentine testified toconversationswith players and others associated withmember teams in the League concerning the umpires'desire to organize.However, there is no evidence toestablish that any of the persons to whom they spoketransmittedany information to League officials orpublicized the information in any way.While the General Counsel characterizes the activities ofSalerno and Valentine as "open and notorious," theevidence establishes that their activities, although notentirely clandestine, were far from open and notorious. Theevidence does not establish that their activities were carriedon at times and places when they were likely to be observedby any League official or that information concerning theiractivitieswas spread to so large a group of persons that itcould be said to have become general knowledge within thebaseball world or beyond.In support of his contention, the General Counsel pointsto the testimony of Cronin concerning the practice ofplacing umpires under surveillance and the flow of reportsconcerning umpires from persons in and out of baseball.But Cronin testified that there was no paid surveillance ofumpires during the 1968 season and that he received noreports concerning organizational activity from anyone. Itistrue that in his answers to questions by the GeneralCounsel concerning these matters Cronin took pains todisclaim any connection between paid surveillance or thereports he received and union activities no matter what thequestion asked him. However, I cannot regard his responsesas the kind of excessive protesting which warrants thedrawing of an inference opposite to that which the answersseek to establish.Although Cronin was never askedwhether umpires were watched for the purpose ofdetermining whether they were engaged in union activity orwhether the reports he received concerned that matter, ittook little imagination for him to foresee the purpose of thequestions asked him, and Cronin's responses were littledifferent from what one might expect from one in Cronin'sposition of responsibility.Nor do I draw any inference of guilty purpose from thefact that Cronin introduced the word "surveillance" in histestimony. Surveillance is a term with special significance inthe administration of the National Labor Relations Act,but it still retains a normal usage in conjunction withprivate investigations without any connotation of spyingupon union activity.While the nature of the surveillancecarried on at the League's direction was not spelled out inany detail, it is obvious from the nature of an umpires' workknowledge of organizational activity among his employees and theinference drawn is that he learned or had reason to suspect the identity ofthe union activists In such cases the narrower inference is more easilydrawn and additional grounds for that inferencemaylie in factors such asthe employer's knowledge of a prior union affiliation of an employee Seee g The Pembek Oil Corporation,165 NLRB 367, 373, enfd as modified404 F 2d 105 (C A 2), vacated on other grounds 395 U S 828,Wiese PlowWelding Co, inc,123 NLRB 61631Mose Franck Heating and Air Conditioning, Inc,150 NLRB 850, 857,FMC Corporation,181 NLRB No 127 550DECISIONS OF NATIONALLABOR RELATIONS BOARDand the role of professional sports in society that theLeague has legitimate interests unrelated to union activitiesin seeking to learn of the associations maintained byumpires and the places they frequented. Similarly, it isapparent that there are numerous reasons unrelated tounion activities for persons working in professionalbaseball and others to report to Cronin concerningumpires.This is not to say that if there had been paid surveillanceof umpires during the critical period their union activitiesmight not also have been observed and reported to Cronin.But there is no evidence of any paid surveillance of umpiresduring the critical portion of the 1968 season. Likewise, onecannot exclude the possibility that Cronin could havelearned of the union activities through reports concerningumpires. However, absent any direct evidence that anyonereported the union activities to Cronin and absent anyevidence that he received reports from persons who knew ofthe union activities, I cannot conclude that knowledge ofthe umpires' activities was so widespread that it can beinferred that reports which came to Cronin included reportsof the umpires' union activities. Even assuming that I wereto reject all or much of Cronin's testimony as unworthy ofbelief, I would not find that Cronin's testimony concerningsurveillance and reports about umpires constitutes evidencefrom which an affirmative inference of knowledge can bedrawn 32The General Counsel points further to the testimony ofNapp, set forth above, that Hubbard had questioned himabout umpire union activity to establish that the Leaguewas actively seeking to learn of the umpires' unionactivities. If in fact Hubbard interrogated Napp concerningunion activities of the umpires during the 1968 season, theremight be some basis for inferring that Hubbard's inquirieswere not pure coincidence but reflected the receipt ofinformation from some other source and efforts byRespondent to confirm what it had heard or learn more.However, viewing Napp's testimony and the record as awhole, I cannot conclude that Hubbard interrogated Nappduring the critical period. When the umpires met togetherin 1966 and sent a committee to meet with Cronin, Hub-bard was made aware of their meeting and at least someof their plans Again in 1967 before the annual Januaryumpires' meeting called by the League, Hubbard was madeaware that the umpires wanted to raise some matters withCronin. Napp first stated that Hubbard asked him aboutthe organization "before 1967," with apparent reference tothese earlier events.Although he was then questionedspecifically about 1968, Napp commenced his answer bystating that it was difficult for him to remember back 2years, and then affirmed that Hubbard asked him aboutthatGiven the way in which this evidence developed,Napp's initial response, his first qualification that Hubbard11Thesurveillanceby privateinvestigators inRustSalesCompany,157NLRB 1681,which the General Counsel cites,unlike that in this case, wascarried on during the period of the union activities under circumstanceswhich led the Board to conclude that its purpose was to discover theidentity of union adherentsThere wasother evidence in that case toestablish thatthe employerwas generally aware of union activity in hisplant at the time of the surveillance and the employer had made threats ofreprisal for union activitiesThe surveillance in RustSalesisclearlydistinguishable from that in this caseWith respect to the reports receivedquestioned him about union activity before 1967, hisadmitteddifficultiesinrecallingthe time Hubbardquestioned him, and the absence of any other evidence ofsimilar activity by Hubbard in connection with any otherumpire, I cannot conclude that Napp's recollection wassufficiently focused or certain for me to find that HubbardinterrogatedNapp during the 1968 season before theterminationsoccurred.The General Counsel also calls attention to the fact thatCronin was present in Chicago on September 12, the daythatSalerno attended the National League umpires'meeting, and that he did not disclose that fact when initiallyquestioned about it.It istrue that Cronin first indicatedthat he did not recall whether he was in Chicago on that dayand later testified concerning his trip to Chicago only afteran opportunity to refresh his recollection.However,whatever the reason for his initial testimony, and evenassumingthat the subject of umpires and World Seriesassignmentsofumpiresmust have come up at themeeting,33 the questionstill remainswhether it is likely thatthe subject of the organizing activity came to Cronin'sattention at that meeting. It may well have been that theNational League officials who were present were aware thatthe Associationwas meetingthat day, but it is stipulatedthat the Association did not inform National Leagueofficials that Salerno was to attend that meeting, and thereis no evidence to indicate that the National League officialswho met with Cronin had any knowledge of Salerno'sattendance at the Associationmeetingwhen they met withCronin or thereafter. Although Cronin was in MetropolitanChicago, the twomeetingswere not held at the samelocation, and there is nothing to indicate that Cronin wasmore likely to have learned of Salerno's activities becausebothmeetings were held in Chicago than if the twomeetings were held in completely separate cities. Again Ineed not affirmatively accept all of Cronin's testimony tofind that his presence in Chicago on September 12 does notwarrant an inference that he learned of the union activitiesat that time. For even if I were to reject all of his testimonysave that favorable to the General Counsel, the evidencefails to establish that during his visit to Chicago Cronin wasin contact with anyone who had knowledge of the unionactivities.Of like character is evidence to which the GeneralCounsel points concerning the possibility that the crew ofumpires assigned to Boston starting on September 16 mayhave visited Cronin's office on September 16 to talk toCronin and Hubbard. That crew consisted of Runge, Rice,Odom, and Stevens who was filling in for Drummond. Ofthe four, Runge and Rice testified for the General Counsel.They were not questioned about visiting Cronin's office onSeptember 16, but they testified that they did not tellCronin or Hubbard about the organizing activity. Stevensby Cronin otherwise,Inote that unlikeMose Franck Heating and AirConditioning, supra,andFMC Corporation, supra,here thereis no evidencethat the reports concerned union activityamong the umpires inany way, orthat any of those who reported to Cronin had any knowledge of the unionactivities or the participation of Salerno andValentine in them33Croninwas late in submitting to BaseballSecretarySegar the namesof the AmericanLeague umpires assignedto the World Series, and Segarwas present at the O'Hare SheratonInn meeting THE AMERICAN LEAGUEtestified for Respondent that he did not arrive in Bostonuntil the afternoon of September 16 and that he did not talkto Cronin or Hubbard about the organizing activity. It isalso significant that Stevens, who was retired and onlyworked on special assignment, insofar as all testimonyindicates, knew at that time only of Salerno's activities andnot of Valentine's. Odom was not called as a witness foreither side.The evidence thus far considered does not establish thatorganizational activity took place at times and places whereitwas likely to have been observed by American Leagueofficials nor does it establish conduct or statements byRespondent'sofficialsorothers indicating that theorganizational activity had come to the attention of Leagueofficials from any sourceWhat the evidence does show isthat there were a number of possible ways that Cronin andHubbard might have learned of the union activities if anyone of a number of persons communicated informationthey had to Cronin, Hubbard, or other League officials.Thus, some umpires knew of the roles of both Valentineand Salerno in the organizational activities, and a largernumber` of umpires knew of Salerno's role in both the earlyactivities and the later effort to bring the American Leagueumpires into the Association. Any of these umpires couldhave reported what they knew to Hubbard or Cronin whileconcealing that fact in his testimony. It is also possible thatNationalLeague officials became aware of Salerno'sattendance at the Association meeting and reported theirknowledge to Cronin. It is even possible that Cronin wasinformed by more than a single source, first as to the earlyactivities of Salerno and Valentine, and then as to the laterattendance of Salerno and the Association meeting. Allthese are possibilities but all depend upon acceptance asfact that one or more persons reported to Cronin or someotherLeague official their knowledge of the unionactivities.However, as set forth above,N L R.B. v. JosephAntell, supra,holds that an inference of knowledge may notbe drawn from the possibility that someone may have beenan informer.34 Although the Board has has not expresseditselfsquarely with respect to this holding sinceAntell,itsreliance on other factors where it has inferred knowledgeand its rejections of inferences of knowledge in cases wherean informer could have been present lead me to concludethat it accepts and follows the holding ofAntell,at least inthe absence of evidence that anyone informed as to anyaspect of the union activities. Here the testimony is uniformthat no one informed Respondent as to any aspect of theunion activities. Even if I were to have cause to suspect thetruth of some of this testimony, I would still be faced withthe absence of any affirmative evidence that any of thepossible informers in fact played that role.There remains for consideration the General Counsel'scontention that an inference of knowledge may be drawn34There is no more reason here than inAntellto draw such aninferenceThere the sponsor of a petition to decertify the union waspresent at the meeting where the alleged discriminatee expressed himself asstrongly favoring the union, and there was strong reason to suspect him asthe source of information to the employer35Wiese Plow Welding Co, Inc,123 NLRB 616,Ambox, Incorporated,146 NLRB 1520, enfd as modified 357 F 2d 138 (C A5),Mose FranckHeating and Air Conditioning, Inc,150 NLRB 850,Hesmer Foods, Inc,161NLRB 485, enfd 68 LRRM 2097 (CA 7), cert denied 391 U S 905,The551from the evidence already considered in conjunction withthe facts that the discharges occurred only a few days afterSalerno attended the National League umpires'meeting,that both dischargees were the leaders of the move toorganize, that the discharges were precipitous, withoutprecedent, and without prior warning, that the reasons forthedischargeswere pretextual, and that Respondentdisplayed hostility to joint action by the umpires to securehigher salaries. For purposes of considering this argument,Iwill assume the validity of its underlying premises. Thus,despite the fact that Respondent challenges the assertionthatValentinewas a leader of the move to organize,vigorouslydisputes the contention that the reasonsadvanced to explain the discharges were not the truereasons, and attacks other of the premises of this argument,Iwill assumearguendothat the evidence upon analysiswould support conclusions favoring the General Counselwith respect to all the premises of the argument.While it is true that the Boardhas at timesrelied onsimilar factors to support a conclusion that knowledgeshould be inferred, in the cases cited by the GeneralCounsel and others I have found there has also been otherevidence present, such as evidence that the employer hadan opportunity to observe the union activity, or that theemployer engaged in some conduct which made it likelythat he gained knowledge of the union activity, whichfurnished an independent basis for the inference 35 On theother hand, the Board has declined to draw an inference ofknowledge although finding union animus, suspicioustiming,and false reasons advanced to justify a discharge,where the evidence otherwise was insufficient to show anindependent basis for inferring knowledge.36 These hold-ings can be reconciled only by concluding that factors ofanimus, timing, and pretext may support the conclusionthat an inference of knowledge should be drawn in aparticular case once other evidence permitting the inferenceis shown, but that these factors are not sufficient to permitthe inference to be drawn in the absence of an independentbasis for it in the evidence. I am mindful of the fact that theCircuit Court of Appeals for the Ninth Circuit has stated inShattuck Denn Mining Corp. v. N.L.R.B.: 37If [the Trial Examiner] finds that the stated motive for adischargeis false,he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal- anunlawfulmotive-at least where, as in this case, thesurrounding facts tend to reinforce that inference.But inShattuck Denn,the surrounding facts left no questionas to the employer's knowledge of the union activities onwhich it was found the discharges were based. While thereis strong temptation to reach thesame resulteven where therecord shows no independent basis to infer knowledge, Iconclude from the decisions cited above that evidence ofPembek Oil Corporation,165 NLRB 367, enfd as modified 404 F 2d 105(C A 2), vacatedon other grounds395 U S 828,East Bay Rambler, Inc,168 NLRB 1000, 1005--06,The Circle K Corporation,173 NLRB No 107,Ballard Motors, Inc,179 NLRB No 4836Imperial Laundry and Cleaners, Inc,165 NLRB 327, 329,RalstonPurina Company,166 NLRB 566,Lakes ConcreteIndustries,Inc et at,172NLRB No94,McKinnon Services, Inc,174 NLRB No 169,MerrittMotorCompany,181 NLRB No 17237 362 F 2d 466, 470 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus, suspicious timing, and pretext are not adequatesubstitutes for independent evidence from which aninference of knowledge may be drawn.In sum, the evidence in this case indicates that Croninand Hubbard could have learned of the activities of Salernoand Valentine before they were discharged. Indeed, it mayeven leave strong suspicion that they did. But evenassuming I were to reject the denials of Cronin andHubbard in this regard, the affirmative evidence is notsufficient to permit the inference that Cronin and Hubbardknew of the organizational activities of Salerno andValentine before their contracts were terminated. Thus, Iconclude that the General Counsel has failed by affirmativeevidence to establish that Respondent had knowledge ofthe union activities of Salerno and Valentine beyond meresuspicion or surmise and that the complaint must bedismissed for failure to establish an essential prerequisite toa finding that the discharges were caused by unionactivities.As stated above, I have assumedarguendoin thisdiscussion the validity of some of the premises of theGeneral Counsel's argument. As I have found that evenwith that assumption the evidence of knowledge isinsufficient to support a conclusion that the dischargeswere discriminatory, little purpose would be served byextending this decision for further consideration of theevidence and the various contentions of both partiesrelating to the cause of the discharges and the other issueswhich I have not reached.Accordingly, I shall recommendthat the complaint be dismissed.Uponthe basis of the above findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.The American League of Professional Baseball Clubsin an employer engaged in commerce within the meaning ofSection 2(2) and (6) of the Act.2.The Major League Umpires Association, Inc., is alabor organization within the meaning of Section 2(5) of theAct.3.The General Counsel has failed to establish thatRespondent discharged Alexander Salerno and William T.Valentine, Jr., because of their union or other concertedactivities in violation of Section 8(a)(3) and(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.